Douglas, J.,
concurring in judgment only. Finally, the majority has found its way in awarding attorney fees in an R.C. 149.43 public records case. Unfortunately, the majority has awarded fees for the wrong reason(s) and, thus, I concur only in the judgment.
R.C. 149.43 does not contain a “public benefit,” “reasonableness” and/or “good faith” requirement for the award of fees. Such tests have been invented by a majority of this court, then written into the statute (which we have again and again been told is the *102job only of the General Assembly; as just one example, see the dissenting opinions in Greeley v. Miami Valley Maintenance Contrs., Inc. [1990], 49 Ohio St. 3d 228, 551 N.E. 2d 981), and pounded home in a series of opinions.
R.C. 149.43(C) is clear. Hopefully, some day we will enforce it as written.